 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
                                                     Case No. 2:20-cv-00746-KJM-JDP (PC)
13
     RUBEN EDWARD MORA,
                                                     [PROPOSED] ORDER
14
                                        Plaintiff,
15
                    v.
16

17
     H. WILLIAMS, et al.,
18
                                    Defendants.
19

20         The Court has considered Defendants’ request for a twenty-one-day extension of time to
21   file an opposition to Plaintiff’s motion for summary judgment. Good cause appearing for this
22   request, the Defendants shall have until August 11, 2021, to file an opposition to Plaintiff’s
23   motion for summary judgment.
24
     IT IS SO ORDERED.
25

26
     Dated:     July 8, 2021
27                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
